DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rieutort-Louis et al. (US 2022/0165814) hereinafter “Rieutort-Louis”.
Regarding claim 1, Figs.  6A, 6E, 7D and 8D of Rieutort-Louis teaches a display device (Paragraph 0006) comprising: a first display area (Item 14) including a plurality of first pixel groups; and a second display area (Item 706) including a plurality of second pixel groups (Item 862) and a plurality of light-transmitting areas (Item 860; See also Fig. 6E for the plurality of light transmitting areas), wherein each of the plurality of second pixel groups include a plurality of sub-pixels (Items B, R, G and G), and wherein in any one sub-pixel (Item G) of the plurality of sub-pixels, a light emitting element is disposed in a light transmitting area (Fig. 8D, Item 860) from the plurality of light transmitting areas that corresponds to the any one sub-pixel. 
Regarding claim 2, Fig. 6E of Rieutort-Louis further teaches where the second display area (Item 706) includes a first pixel row in which the plurality of second pixel groups are continuously disposed in a first direction, and a second pixel row in which the plurality of light-transmitting areas are continuously disposed in the first direction, wherein the first pixel row and the second pixel row are alternately disposed in a second direction intersecting the first direction (See Picture 4 below).

    PNG
    media_image1.png
    441
    405
    media_image1.png
    Greyscale

Picture 4 (Labeled version of Rieutort-Louis Fig. 6E)
Regarding claim 3, Fig. 8D of Rieutort-Louis further teaches wherein the plurality of sub-pixels (Items B, R, G and G) include a first sub-pixel including a first light-emitting element (Item R), a second sub-pixel including a second light- emitting element (Item G), a third sub-pixel including a third light-emitting element (Item B), and a fourth sub- pixel including a fourth light-emitting element (Item G), wherein a partial area of at least one of the second light-emitting element (Item G) and the fourth light-emitting element (Item G) is disposed in the light-transmitting area (Item 860).
Regarding claim 4, Rieutort-Louis further teaches where the second light emitting element (Item G) and the fourth light emitting element (Item G) are green light emitting elements.
Regarding claim 5, Fig. 8D of Rieutort-Louis further teaches where a first imaginary line connecting a center of each of the second light emitting element and the fourth light emitting element intersects the first direction and the second direction (See Picture 5 below).

    PNG
    media_image2.png
    384
    391
    media_image2.png
    Greyscale

Picture 5 (Labeled version of Rieutort-Louis Fig. 8D)
Regarding claim 6, Fig. 6A of Rieutort-Louis teaches where each of the plurality of first pixel groups (See Picture 7 below) includes a first green light-emitting element (Item G) and a second green light-emitting element (Item G), wherein an imaginary line connecting a center of each of the first green light-emitting element and the second green light-emitting element is parallel to the first direction (See Picture 7 below).
Examiner’s Note: The Examiner notes that the x’ed out subpixels in Fig. 6A shows the subpixels that are removed in the second display area while those subpixels are in tact in the first display area.   

    PNG
    media_image3.png
    147
    339
    media_image3.png
    Greyscale

Picture 7 (Labeled version of Rieutort-Louis Fig. 6A)
Regarding claim 7, Fig. 8D of Rieutort-Louis further teaches where, based on a second imaginary line passing through a center of each of the first light-emitting element (Item R) and the third light-emitting element (Item B), the second light-emitting element (Item G) is disposed on one side of the second imaginary line, and the fourth light-emitting element (Item G) is disposed on another side of the second imaginary line (See Picture 6 below).

    PNG
    media_image4.png
    384
    391
    media_image4.png
    Greyscale

Picture 6 (Labeled version of Rieutort-Louis Fig. 8D)
Regarding claim 8, Fig. 6E of Rieutort-Louis further teaches wherein the first light-emitting element to the fourth light-emitting element (Items R, B, G and G) of the plurality of second pixel groups have a structure in which light-emitting elements of a same color are disposed in a quadrangular shape (See Picture 8 below).

    PNG
    media_image5.png
    425
    400
    media_image5.png
    Greyscale

Picture 8 (Labeled version of Rieutort-Louis Fig. 6E)
Regarding claim 9, Fig. 6E of Rieutort-Louis further teaches where fourth light-emitting elements (Item G) of the plurality of second pixel groups are disposed along each of a plurality of quadrangular - shaped lines, and wherein the first light-emitting element (Item R), the second light-emitting element (Item G), and the third light-emitting element (Item B) are disposed inside each of the plurality of quadrangular -shaped lines.
Regarding claim 10, Figs. 6A and 7D of Rieutort-Louis further teach where a resolution of the second display area (Item 706) is less than a resolution of the first display area (Item 14). 
Regarding claim 11, Fig. 8C of Rieutort-Louis further teaches where the display device further comprises lines (Item G’) disposed in the first display area (Item 14) and the second display area (Item 706), wherein the lines (Items G’) are disposed to bypass the light transmitting areas.
Regarding claim 12,  Fig. 8C of Rieutort-Louis further teaches where the display device further comprises a cathode (Paragraph 0058) disposed in the first display area (Item 14) and the second display area (Item 706), wherein the cathode includes an opening corresponding to the plurality of light transmitting areas.
Claims 14-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US 2020/0411605) hereinafter “Moon”.
Regarding claim 14, Fig. 5B of Moon teaches a display device comprising: a first display area (Item DA1) including a plurality of first pixel groups (Item Pm); and a second display area (Item DA2) including a plurality of second pixel groups (Item Pa) and a plurality of light-transmitting areas (Item TA), wherein the plurality of second pixel groups (Item Pa) include a plurality of sub-pixels (Items B, R, G and G), wherein the plurality of second pixel groups (Item Pa) include a first light-emitting element (Item R) configured to emit red light, a third light-emitting element (Item B) configured to emit blue light, and a second light-emitting element (Item G) and a fourth light-emitting element (Item G) configured to emit green light, and a first imaginary line (See Picture 1 below) connecting a center of each of the second light-emitting element (Item G) and the fourth light-emitting element (Item G) intersects a second imaginary line (See Picture 1 below) connecting a center of each of the first light-emitting element (Item R) and the third light-emitting element (Item B).

    PNG
    media_image6.png
    281
    350
    media_image6.png
    Greyscale

Picture 1 (Labeled version of a portion of Moon Fig. 5B)
Regarding claim 15, Fig.5B of Moon further teaches where, based on the second imaginary line (See Picture 1 above), the second light emitting element (Item G) is disposed on one side of the second imaginary line, and the fourth light emitting element (Item G) is disposed on another side of the second imaginary line (See Picture 1 above).
Regarding claim 16, Fig. 5B of Moon further teaches where the second display area (Item DA2) includes a first pixel row in which the plurality of second pixel groups (Item Pa) are continuously disposed, and a second pixel row in which the plurality of light transmitting areas (Item TA) are continuously disposed (See Picture 2 below).  

    PNG
    media_image7.png
    549
    457
    media_image7.png
    Greyscale

Picture 2 (Labeled version of Moon Fig. 5B)
Regarding claim 18, Figs. 5A and 5B of Moon further teaches where a number of the plurality of second pixel groups (Item Pa) disposed in the second display area (Item DA2) is less than a number of the plurality of first pixel groups (Item Pm) disposed in the first display area (Item DA1).  
Alternatively, Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rieutort-Louis et al. (US 2022/0165814) hereinafter “Rieutort-Louis”.
Regarding claim 14, Figs. 6E, 7D and 8D of Rieutort-Louis teaches a display device comprising: a first display area (Item 14) including a plurality of first pixel groups (Paragraph 0041); and a second display area (Item 706) including a plurality of second pixel groups (Combination of Items B, R, G and G) and a plurality of light-transmitting areas (Item 860), wherein the plurality of second pixel groups include a plurality of sub-pixels (Items B, R, G and G), wherein the plurality of second pixel groups include a first light-emitting element (Item R) configured to emit red light, a third light-emitting element (Item B) configured to emit blue light, and a second light-emitting element (Item G) and a fourth light-emitting element (Item G) configured to emit green light, and a first imaginary line (See Picture 3 below) connecting a center of each of the second light-emitting element (Item G) and the fourth light-emitting element (Item G) intersects a second imaginary line (See Picture 3 below) connecting a center of each of the first light-emitting element (Item R) and the third light-emitting element (Item B).

    PNG
    media_image8.png
    410
    402
    media_image8.png
    Greyscale

Picture 3 (Labeled version of Rieutort-Louis Fig. 8D)
Regarding claim 17, Fig. 8D of Rieutort-Louis further teaches where a portion of at least one of the second light emitting element (Item G) and the fourth light emitting element (Item G) is disposed in the light transmitting area (Item 860)
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 2020/0286964) hereinafter “Cho”.
Regarding claim 19, Figs. 3 and 4 of Cho teaches a display device (Item 100) comprising: a first display area (Item 10) including a plurality of first pixel groups (Paragraph 0046); and a second display area (Combination of Items 20 and 30) including a plurality of second pixel groups (Paragraph 0054, Item 11) and a plurality of light-transmitting areas (Item 21), wherein the second display area (Combination of Items 20 and 30) includes a first unit area (Item 20) having less pixels than the first display area (Item 10) and a second unit area (Item 30) having less pixels (Paragraph 0059 where the size of the transmissive region is different in each of Items 20 and 30, where the size of the transmissive region in Item 30 is substantially the same size as Item 30) than the first unit area (Item 20).
Regarding claim 20, Cho further teaches where the display device further includes: an image sensor (Paragraph 0016) disposed in the first unit area (Item 20); and an infrared sensor (Paragraph 0016) disposed in the second unit area (Item 30).
Alternatively, Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chi et al. (US 2020/0312832) hereinafter “Chi”.
Regarding claim 19, Fig. 2 of Chi teaches a display device comprising: a first display area (Item 12) including a plurality of first pixel groups (Item 22); and a second display area (Item 11) including a plurality of second pixel groups (Item 21) and a plurality of light-transmitting areas (Spaces between Item 21), wherein the second display area (Item 11) includes a first unit area (Item 21a) having less pixels than the first display area (Item 12) and a second unit area (Item 21b) having less pixels than the first unit area (Item 21a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis et al. (US 2022/0165814) hereinafter “Rieutort-Louis” in view of Zhou et al. (US 2021/0384269) hereinafter “Zhou”.
Regarding claim 13, Rieutort-Louis teaches all of the elements of the claimed invention as stated above except where a shape of light emitting elements of the first pixel group is different from a shape of light emitting elements of the second pixel group.
Fig. 3 of Zhou teaches where a first display area (Item 102) has first pixel groups having square shaped subpixels (Item 303) and a second display area (Item 103) has second pixel groups having triangular and circular shaped subpixels (Items 302 and 304).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a shape of light emitting elements of the first pixel group be different from a shape of light emitting elements of the second pixel group because it allows the subpixels to shape match the light transmissive regions in the second display area (Zhou Paragraph 0067).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891